| t CANNIZZARO, J.
dissents with reasons.
I respectfully dissent from the majority opinion. I do not think that the doctrine of res judicata is inapplicable in workers’ compensation eases when the claimant receives an award for a medical condition or disability resulting from an injury and then later decides to make a claim for a completely different condition or disability allegedly resulting from the same injury. I think that La. R.S. 23:1310.8(B) provides an exception to the res judicata doctrine only with respect to reviewing an award that has already been made. The statute permits “ending, diminishing, or increasing the compensation previously awarded”. (Emphasis added.)
In this case the claimant was injured in an automobile accident. The initial claim for workers’ compensation was filed over three years after the accident. He claimed that he suffered an injury to his eyes and tear ducts and an injury to his shoulder. The workers’ compensation judge awarded compensation for the eye and tear duct injury but not for the shoulder injury, which the judge found was not proven. Approximately five months after the initial award was made, the claimant filed a claim for a modification of the original judgment on the grounds that he suffered loss of cognitive functioning and major depression as a result of the automobile accident that 12occurred over five years earlier. The workers’ compensation judge granted the employer’s exception of res judicata.
The record shows that the claimant was aware of his neurocognitive deficits prior to the trial of his initial workers’ compensation claim but did not claim damages for these deficits in the initial trial. I do not think he can now litigate whether these deficits resulted from the injury he suffered well over five years ago. If a claimant were permitted to “stack” claim upon claim in successive proceedings, the workers’ compensation litigation would never be concluded if every time one medical condition were resolved another one could be litigated. I do not think that this is the intent of the exception to the res judicata doctrine codified in La. R.S. 13:4231(B). I would, therefore, affirm the judgment of the workers’ compensation judge.